Citation Nr: 1618955	
Decision Date: 05/11/16    Archive Date: 05/19/16

DOCKET NO.  12-34 234	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Whether new and material evidence has been received to reopen the issue of whether the character of the Veteran's discharge from service in October 1971 acts as a bar to receipt of Department of Veterans Affairs (VA) benefits.

2.  Whether the character of the Veteran's discharge from service in October 1971 acts as a bar to receipt of VA benefits.


REPRESENTATION

Appellant represented by:	Becca von Behren, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Caylor, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1969 to October 1971.

This matter comes to the Board of Veterans' Appeals (Board) from a May 2008 rating decision of the VA Regional Office (RO) in Oakland, California.  

The Veteran testified before the undersigned during an April 2015 videoconference hearing.  


FINDINGS OF FACT

1.  In April 1972, VA issued an administrative decision determining that the circumstances of the Veteran's discharge from service on October 29, 1971, constituted a dishonorable discharge by reason of willful and persistent misconduct, which barred the Veteran from receiving any VA benefits based on his active service from January 29, 1970, to October 29, 1971.  

2.  The Veteran was notified of the April 1972 determination but did not file an appeal.   

2.  Evidence received since the April 1972 determination is new and material, as it was not previously submitted and raises a reasonable probability of substantiating the Veteran's challenge to the characterization of his service from January 29, 1970, to October 29, 1971.

4.  The Veteran was "insane" for VA purposes at the time of the events that led to his October 1971 discharge from active service under other than honorable conditions.  


CONCLUSIONS OF LAW

1.  The April 1972 determination that the Veteran's character of discharge was a bar to receipt of VA benefits became final.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. §§ 3.104, 3.156, 20.1103 (2015).

2.  New and material evidence has been received since the April 1972 determination and the issue of whether the Veteran's character of service from January 29, 1970, to October 29, 1971, acts as a bar to receipt of VA benefits is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

3.  The character of the Veteran's October 29, 1971, discharge from active service is not a bar to the receipt of VA benefits.  38 U.S.C.A. §§ 101, 5303 (West 2014); 38 C.F.R. §§ 3.12, 3.354 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran asserts that the character of his discharge from active service should not act as a bar the receipt of VA compensation benefits prior to August 14, 2014.  

In April 1972, VA issued an administrative determination finding that the circumstances of the Veteran's discharge from service on October 29, 1971, constituted a dishonorable discharge by reason of willful and persistent misconduct, which barred the Veteran from receiving any VA benefits based on his active service from January 29, 1970, to October 29, 1971.  As support, the decision cited several Article 15 punishments and a period of absence without official leave (AWOL) for 100 days.  The decision also found there was no evidence that the Veteran was unable to distinguish right from wrong.  The Veteran was notified of his appellate rights but did not appeal the decision; it is now final.

The issue of whether the Veteran's character of discharge acts as a bar to receiving VA compensation benefits is, however, reopened.  A November 2015 opinion from a VA medical expert constitutes new and material evidence, as it was naturally not of record at the time of the April 1972 determination and raises a reasonable possibility of substantiating the Veteran's challenge to the character of his October 1971 discharge.  Specifically, it suggests that the Veteran was unable to distinguish right from wrong at the time of his October 1971 discharge under other than honorable conditions.

To receive VA compensation benefits, a veteran must have received a discharge or release from active service under conditions other than dishonorable.  38 U.S.C.A. § 101(18); 38 C.F.R. § 3.12(a).  Certain conditions or types of discharge act as a complete statutory or regulatory bar to receiving VA compensation benefits; however, if the individual was insane at the time that the offense that caused the discharge was committed, or if a board for correction of records issues an honorable discharge or discharge under honorable conditions, VA compensation benefits may still be received.  338 U.S.C.A. §§ 5303(a)-(b); 38 C.F.R. §§ 3.12(a)-(b).

The Veteran received an honorable discharge from service in July 1970, but received a discharge under other than honorable conditions in October 1971 for the reasons discussed above.  His electronic claims files now contain two April 2015 letters from the Department of the Army (Army Review Boards Agency), which show that his October 1971 discharge has been upgraded to a general discharge under honorable conditions.  In fact, a VA RO has already granted service connection for PTSD and assigned an effective date of August 14, 2014, the date of the Veteran's application for an upgrade in the character of his discharge from active service in October 1971.  See September 2015 Rating Decision.  As the RO's decision does not represent a complete grant of the potential benefits on appeal (i.e., the receipt of VA compensation benefits prior to August 14, 2014), the Board will still continue its adjudication of the appeal.

In the November 2015 opinion noted above, a VA medical expert opined that at the time when he committed the offense or offenses that caused his discharge from active service under conditions other than honorable, the Veteran was at least as likely as not "insane" for VA purposes.  In other words, he at least as likely as not exhibited a more or less prolonged deviation from his normal method of behavior due to posttraumatic stress disorder (PTSD).  See 38 C.F.R. § 3.354(a); VAOPGCPREC 20-97.  

The rationale was that the Veteran has a diagnosis of PTSD, which potentially results in brief reactive psychosis, dissociative episodes, cognitive impairment that prevents daily functioning in areas of mental calculations and societal norms, and severe insomnia; service treatment records from September 1971 show that at the time he stated that he "could not take it" and "didn't know what he was going to do"; and, as there is no evidence he was evaluated for psychiatric illness in service, the absence of any treatment likely exacerbated his illness.

The November 2015 VA medical expert's opinion is entitled to great probative weight.  The VA medical expert is competent to provide an opinion regarding whether the Veteran was "insane" for VA purposes at the time of his October 1971 discharge, and the opinion is highly credible, as it is based on the Veteran's lay statements, a review of the claims file, and a review of relevant medical literature.

Accordingly, the character of the Veteran's discharge from active service in October 1971 is not a complete statutory or regulatory bar to the receipt of VA compensation benefits prior to August 14, 2014.


ORDER

New and material evidence was received and the issue of whether the Veteran's character of discharge acts as a bar to receipt of VA compensation benefits is reopened.  

The character of the Veteran's discharge from service in October 1971 is not a statutory or regulatory bar to receipt of VA benefits; the appeal is granted.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


